DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/2020 has been entered.
 
Applicant’s Response to Official Action
The response filed on November 04, 2020 has been entered and made of record. Claims 1-22 are pending.

Response to Arguments
	Applicant’s arguments with regard to Claims 1 and 11, filed 11/04/2020, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7-9, 11, 12, 14, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2013/0166711 A1) (hereinafter “Wang”) in view of Renkis (U.S. Pub. No. 2009/0225164 A1) (hereinafter “Renkis164”) in further view of Morino (U.S. Pub. No. 2006/0055791 A1).

Regarding Claim 1, Wang discloses a method for managing local data for input capture devices over communication network [see para. 0002], comprising: 
communicatively connecting a plurality of input capture devices (ICDs) and at least one user device to a cloud-based analytics platform over a network [see fig. 2 showing cameras 42, computer system 64, connected to cloud computing services provided via a cloud computing server 62],
wherein at least one ICD of the plurality of ICDs has at least one communication component, at least one visual sensor, and a built-in data storage [see para. 0019 describing each camera has a local data connection for sending compressed image data, an imaging module such as a CMOS that also generates and compresses the images and stores software for functional capabilities of the camera], wherein at least a first ICD of the plurality of ICDs is configured to communicate with a second ICD of the plurality of ICDs, independent from the cloud-based analytics platform [see para. 0036 describing the cameras of first tier of the system operate similarly to cameras 12-16 in fig. 1, see fig. 1 showing communication to and from a local router and host computer system; see also fig. 4 showing local surveillance network 70 below the cloud services and gateways]; 
the cloud-based analytics platform accessing the video or image data stored on the built-in data storage of the at least one ICD and performing analytics for the video or image data, thereby generating analytics data [see fig. 4 and paras. 0038-39 and 0047 describing accessing the video data from the cloud computer service and performing analytics].
Wang does not explicitly teach the first ICD of the plurality of ICDs is configured to communicate with a second ICD of the plurality of ICDs to at least partially control the second ICD based, at least in part, on the video or image data captured by the first ICD, wherein the video or image data is related to an object, the at least one ICD of the plurality of ICDs capturing video or image data and storing the video or image data at the built-in data storage of the at least one ICD; searching and viewing the video or image data recorded by the at least one ICD and stored by the at least one ICD at the built-in data storage of the at least one ICD, via remote access from the at least one user device.
Renkis164 in a same or similar endeavor teaches the first ICD of the plurality of ICDs is configured to communicate with a second ICD of the plurality of ICDs to at least partially control the second ICD based, at least in part, on the video or image data captured by the first ICD, wherein the video or image data is related to an object [see paras. 0125-27, 0131, 0137, 0140-41, and 0153]; searching and viewing the video or image data recorded by the at least one ICD via remote access from the at least one user device [see paras. 0016, 0031, 0034, 0093, 0099-0110, and 0132 describing remote access, control, searching, and performing analytics of the image or video data provided by the ICD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Renkis164 as above for providing simple setup and controls for high quality input capture by surveillance input capture devices (ICDs) that are capable of cross-communication with each other [see Renkis164 para. 0031].
Morino in a same or similar endeavor teaches the at least one ICD of the plurality of ICDs capturing video or image data and storing the video or image data at the built-in data storage of the at least one ICD [see para. 0025 describing storage 30 may be a hard disk and may be attached to the ICD]; and the video or image data recorded by the [see para. 0025 describing storage 30 may be a hard disk and may be attached to the ICD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Morino as above for enabling an image transfer method to be set by a user or automatically selected for storing a digital image captured by a digital camera on a storage medium such as a memory card and transferring the digital image to a communication device such as a wireless LAN card [see Morino para. 0007].

Regarding Claim 2, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses further comprising: providing live the video or image data from the at least one ICD and the analytics data from the cloud-based analytics platform via remote access from the at least one user device [see fig. 4 and paras. 0038-39 and 0047 describing accessing the video data from the cloud computer service and performing analytics];
Wang does not explicitly teach wherein the method further comprises identifying the object in the video or image data or detecting a motion of the object in the video or image data.
Renkis164 in a same or similar endeavor teaches [see paras. 0125-27, 0131, 0137, 0140-41, and 0153].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Renkis164 as above for providing simple setup and controls for high quality input capture by surveillance input capture devices (ICDs) that are capable of cross-communication with each other [see Renkis164 para. 0031].

Claim 4, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses wherein managing the video or image data further comprises uploading the video or image data to the cloud-based analytics platform for remote viewing, sharing, saving or backing up [see para. 0038 describing uploading the video data to the cloud computing server for storage, display, and search, etc.].

Regarding Claim 7, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses further comprising the at least one ICD setting up communication with the cloud-based analytics platform automatically and directly [see figs. 2-4 and see paras. 0023 and 0036-38 and 0049 describing the camera connected to a router using a LAN or wireless connection where the analytical functionality of the gateway and advanced video analytics are enabled].

Regarding Claim 8, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses the analytics includes security or surveillance analytics [see paras. 0046, 0047-49, and 0054-57 describing security/surveillance network camera systems].

Regarding Claim 9, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses wherein the at least one user device has a software application installed thereon that is associated with the cloud-based analytics platform [see para. 0045 describing users associated with the system can watch and search video associated with the system anywhere at any time via a user interface provided at any suitable fixed or portable computing device 64, i.e., web-based and implemented via a web browser, or as a dedicated application on one or more computing platforms: a desktop or laptop computer, tablet computer, smartphone, personal digital assistant (PDA) and/or any other suitable device], 
wherein the software application provides an interactive graphical user interface (GUI) [see para. 0045 describing users associated with the system can watch and search video associated with the system anywhere at any time via a user interface provided at any suitable fixed or portable computing device 64].

Claims 11, 12, 14, and 17-19 recite the corresponding system for implementation by the method of claims 1, 2, 4, and 7-9, respectively. Therefore, rejections and analysis analogous to those presented for claims 1, 2, 4, and 7-9 above are applicable with respect to claims 11, 12, 14, and 17-19, respectively.

Regarding Claim 21, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses wherein the at least one ICD includes at least one of the first ICD or the second ICD [see para. 0036 describing the cameras of first tier of the system operate similarly to cameras 12-16 in fig. 1, see fig. 1 showing communication to and from a local router and host computer system; see also fig. 4 showing local surveillance network 70 below the cloud services and gateways].

Regarding Claim 22, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the built-in data storage of the at least one 
Morino in a same or similar endeavor teaches wherein the built-in data storage of the at least one ICD comprises a Security Digital card or a Hard Disk Drive [see para. 0025 describing storage 30 may be a hard disk and may be attached to the ICD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Morino as above for enabling an image transfer method to be set by a user or automatically selected for storing a digital image captured by a digital camera on a storage medium such as a memory card and transferring the digital image to a communication device such as a wireless LAN card [see Morino para. 0007].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Renkis164 and Morino in further view of Ptitsyn (U.S. Pub. No. US 20150381536 A1) (hereinafter “Ptitsyn”).

Regarding Claim 3, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Further, Wang discloses managing the video or image data comprises remotely accessing video or image data at the at least one ICD [see paras. 0036, 0046, and 0049 describing remotely accessing the video data].
Wang does not explicitly disclose downloading to the at least one user device.
Ptitsyn in a same or similar endeavor teaches downloading to the at least one user device [see para. 0045 describing a mobile device downloading video from the server].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ptitsyn as above in order to ensures prompt alarm notifications from the objects monitored to mobile devices, such as smartphones or tablet [see Ptitsyn para. 0031].

Claim 13 recites the corresponding system for implementation by the method of claims 3. Therefore, rejections and analysis analogous to those presented for claim 3 above are applicable with respect to claim 13.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Renkis164 and Morino in further view of Crohas (U.S. Pub. No. 2008/0250462 A1) (hereinafter "Crohas").

Regarding Claim 5, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose further comprising buffering the video or image data at the at least one ICD if the communication between the at least one ICD and the cloud-based analytics platform being disconnected while the at least one ICD is uploading the video or image data to the cloud-based analytics platform.
Crohas in a same or similar endeavor teaches further comprising buffering the video or image data at the at least one ICD if the communication between the at least one ICD and the cloud-based analytics platform being disconnected while the at least one ICD is uploading the video or image data to the cloud-based analytics platform [see para. 0060 describing using a buffer memory to enable images to be acquired in a disconnected mode and subsequently transferred into the storage means of the apparatus of the invention, e.g. once a network connection is possible].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Crohas as above in order to make it possible [see para. 0006].

Regarding Claim 6, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose further comprising uploading the video or image data responsive to the at least one ICD and the cloud-based analytics platform being communicatively connected again.
Crohas in a same or similar endeavor teaches further comprising uploading the video or image data when the at least one ICD and the cloud-based analytics platform being communicatively connected again [see para. 0060 describing using a buffer memory to enable images to be acquired in a disconnected mode and subsequently transferred into the storage means of the apparatus of the invention, e.g. once a network connection is possible].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Crohas as above in order to make it possible to obtain a wireless connection between at least one piece of portable equipment and the apparatus of the invention, the wireless connection being arranged and optimized to provide a good quality of service in the context of use over a long duration [see para. 0006].

Claims 15-16 recite the corresponding system for implementation by the method of claims 5-6, respectively. Therefore, rejections and analysis analogous to those presented for claims 5-6 above are applicable with respect to claims 15-16, respectively.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Renkis164 and Morino in further view of Moses et al. (U.S. Pub. No. US 2006/0037081 A1) (hereinafter “Moses”).

Regarding Claim 10, the combination of Wang, Renkis164, and Morino discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein a login account for viewing and managing the at least one ICD via the interactive GUI is provided for an authorized user.
Moses in a same or similar endeavor teaches wherein a login account for viewing and managing the at least one ICD via the interactive GUI is provided for an authorized user [see para. 0019 describing a login account for viewing and managing the cameras via an interface].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Crohas as above in order to simplify the task of creating the appropriate roles and assigning the appropriate set of permissions to access system resources that are necessary to perform the job or role for operating a surveillance system [see para. Moses para. 0004].

Claim 20 recites the corresponding system for implementation by the method of claims 10. Therefore, rejections and analysis analogous to those presented for claim 10 above are applicable with respect to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483